976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stan W. ZAJACZKOWSKI, Petitioner-Appellant,andJolanta T. ZAJACZKOWSKI, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 91-3011, 88-30289.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 14, 1991Decided:  September 24, 1992

Appeal from the United States Tax Court.  (Tax Ct. )
Stan W. Zajaczkowski, Appellant Pro Se.
Gary R. Allen, Charles Edward Brookhart, Randolph L. Hutter, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before RUSSELL, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Stan W. Zajaczkowski appeals from the tax court's order determining a deficiency in his 1985 income tax liability and imposing penalties for late filing, substantial understatement of tax liability, and negligence.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Zajaczkowski v. Commissioner, No. 8830289 (Tax Ct. Sept. 26, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED